The appellant in this case was indicted, tried and convicted of a violation of the provisions of Chapter 94 of the Acts of Assembly of 1910. By this appeal the appellant raises the question of the constitutionality of the Act.
The facts and points raised are identical with those presented in Sweeten v. State, ante, page 634, argued on the same day. An opinion has been filed in that case, setting out the reasons for affirming the judgment, and we deem it unnecessary to do other in this case than refer to the opinion therein filed for the reasons why we affirm the judgment in this case.
Judgment affirmed, with costs to the appellee.
STOCKBRIDGE, J., dissented. *Page 643